In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
        ___________________________
             No. 02-20-00294-CV
        ___________________________

REGINA NACHAEL HOWELL FOSTER, Appellant

                        V.

MACKIE WOLF ZIENTZ & MANN, P.C., Appellee



     On Appeal from the 48th District Court
            Tarrant County, Texas
        Trial Court No. 048-317495-20


      Before Birdwell, Bassel, and Womack, JJ.
      Memorandum Opinion by Justice Bassel
     Justice Womack concurs without opinion.
                           MEMORANDUM OPINION

                                       I. Introduction

      Appellant Regina Nachael Howell Foster, acting pro se, raises five issues

attacking the trial court’s granting of Appellee Mackie Wolf Zientz & Mann PC’s (the

Law Firm) no-evidence motion for summary judgment. We sustain Foster’s argument

that the trial court erred by granting the Law Firm’s no-evidence motion for summary

judgment because the motion improperly sought a no-evidence summary judgment

on the affirmative defense of attorney immunity, for which it carried the burden of

proof. Further, even if the Law Firm could have sought a no-evidence summary

judgment on its own affirmative defense of immunity, attorney immunity does not

provide a defense to the full range of claims made by Foster. Thus, we reverse and

remand this case to the trial court.

                      II. Factual and Procedural Background

       We struggle to interpret Foster’s pleadings and the contours of her claims. In

essence, her original petition challenged the validity of a foreclosure on her home (the

property). Her suit, however, was not brought against the lienholder or the company

servicing the loan. Instead, she sued the Law Firm, which apparently represented the

lienholder and servicer during the foreclosure process. Foster also sued various

persons named as substitute trustees under the deed of trust creating the lien against

the property. After granting summary judgment to the Law Firm, the trial court

severed the claims against the Law Firm from those made against parties acting as

                                             2
substitute trustees; this appeal deals only with the summary judgment granted in favor

of the Law Firm.

      As best we can glean from her pleadings, Foster claims that the Law Firm made

a number of errors in how it conducted the foreclosure. Her petition highlights

several communications passing between her and the Law Firm that occurred during

the foreclosure process. The communications were as follows: (1) a November 30,

2016 letter from the Law Firm to Foster asserting that a default occurred on the

indebtedness involving the property and that the Law Firm would collect the

indebtedness and enforce the deed-of-trust lien securing the indebtedness; (2) a

December 15, 2016 letter from Foster to the Law Firm demanding proof of the

indebtedness referenced in the November 30 letter that Foster claims the Law Firm

did not respond to; (3) a March 1, 2017 collection letter, which allegedly included an

unsigned notice of foreclosure sale stating that a sale would be conducted on April 4,

2017, and which listed the names of individuals employed by the Law Firm who

purported to act as substitute trustees to conduct the sale; and (4) an April 12, 2017

letter from the Law Firm to Foster that informed her that a foreclosure sale had

occurred and that gave her notice to vacate the property.

      Foster’s petition then itemizes the errors that she claims occurred during the

foreclosure process—such as improper acceleration of the indebtedness, improper

appointment of substitute trustees who would enforce the terms of the deed of trust,

and a violation of her rights under the Texas Constitution due to the lien against her

                                          3
homestead being invalid because she did not sign the note creating the

indebtedness—and includes claims that appear to be for trespass to try title and to

quiet title. The petition also sought a temporary injunction to restrain the defendants

in the suit from evicting Foster from the property; the trial court denied Foster’s

temporary-injunction request.

      Foster’s claims that form the crux of this opinion are that the Law Firm not

only made mistakes in how it conducted the foreclosure but also violated the

provisions of the Texas Debt Collection Practices Act (TDCPA), which is found in

the Texas Finance Code. It appears that Foster claims that the Law Firm violated

Section 392.202 of the Finance Code by failing to respond to her demand for

verification of the debt she allegedly owed and by not ceasing collection efforts until

providing that verification. She also contends that the representations made by the

Law Firm in the various letters described above were actionable misrepresentations

under the TDCPA.

      Before the suit reached its disposition by summary judgment, a number of

procedural steps occurred. The Law Firm filed an original and amended Rule 91a

motion to dismiss; Foster responded to those motions. The record contains no ruling

on these motions. The suit was removed to federal court and then remanded. Foster

filed a motion to recuse a visiting judge who had heard her motion to reconsider the

denial of her request for a temporary injunction; that motion was denied.



                                          4
      After this sequence of events, the Law Firm filed a no-evidence motion for

summary judgment. Foster responded. A few days after Foster filed her response,

the Law Firm filed an amended no-evidence motion for summary judgment.

      The extent of the grounds stated in the Law Firm’s amended motion are as

follows:

      A. [The Law Firm] is entitled to summary judgment on [Foster’s] claims.

             A. {No[-]Evidence Ground.} [Foster] asserts no cause of
             action [that] applies to [the Law Firm] outside of its role as
             foreclosure counsel.

                   1. {No[-]Evidence Ground.} [The Law Firm] is shielded by
                   attorney immunity.

             B. {No[-]Evidence Ground.} [Foster] fails to assert, as a
             matter of law, a cause of action against [the Law Firm that]
             would entitle her to relief.

                   1. {No[-]Evidence Ground} [Foster] cannot prove the
                   necessary elements of her causes of action.

The motion primarily focused on the Law Firm’s assertion that attorney immunity

shielded it from Foster’s claims and then set forth brief discussions of the issues of

wrongful foreclosure, the TDCPA, declaratory judgment, suit to quiet title, and

injunctive relief. To the motion, the Law Firm attached a federal district court

memorandum and opinion and order granting summary judgment on Foster’s claims

against, among others, Deutsche Bank National Trust Co., one of the defendants in

this case and the Fifth Circuit opinion affirming that summary judgment.



                                          5
      Foster did not file a response to the amended motion. The trial court granted

the amended no-evidence motion, ordered that Foster take nothing on her claims

against the Law Firm, and dismissed those claims with prejudice.

      The granting of the amended motion produced more activity that spanned two

years. Foster filed a motion for new trial that alleged that the trial court had erred by

granting a summary judgment “by default,” that Foster’s failure to appear at the

summary-judgment hearing was not the result of conscious indifference, that the trial

court should have considered Foster’s pleading filed in response to the Law Firm’s

original no-evidence summary-judgment motion, that there was evidence that the Law

Firm had acted as a debt collector and was liable under the TDCPA, that the deed-of-

trust lien on the property was invalid, that the note secured by the lien was improperly

accelerated, that the document creating the indebtedness and lien violated the statute

of frauds, and that the doctrine of res judicata did not bar her claims. The trial court

denied the motion for new trial.

      About a year after the trial court denied Foster’s motion for new trial, she filed

a “Motion to Set Aside Interlocutory Order [on] No[-]Evidence [Motion for]

Summary Judgment for Intrinsic Fraud.” As best we can interpret, the motion’s

grounds are that the Law Firm had not disclosed a notice of acceleration sent with

respect to the debt at issue, that acceleration triggered the accrual of a cause of action

on the indebtedness, and that enforcement of the indebtedness was barred by

limitations by the time the Law Firm had sent Foster correspondence regarding the

                                            6
foreclosure. In Foster’s view, the Law Firm committed a fraud that undermined the

Law Firm’s ability to claim immunity from her claims. Foster also reiterated that the

lien against the property was void. The Law Firm responded. Foster then filed a

motion to strike the Law Firm’s response to the motion to set aside. The trial court

denied the motion to set aside.

      The Law Firm then filed a motion to sever Foster’s claims against it into a

separate cause. Foster objected to the requested severance. The trial court granted

the motion to sever. Foster then filed a motion for new trial. The trial court did not

sign a written order with respect to that motion. Foster filed a notice of appeal.

                                       III. Analysis

      A.     We apply a de novo standard of review.

      We review a grant of summary judgment de novo. Exxon Corp. v. Emerald Oil

& Gas Co., 331 S.W.3d 419, 422 (Tex. 2010) (op. on reh’g). We cannot “‘read

between the lines’ or infer from the pleadings any grounds for granting the summary

judgment other than those grounds expressly set forth before the trial court.” Nall v.

Plunkett, 404 S.W.3d 552, 555 (Tex. 2013). “A motion for summary judgment must

stand or fall on its own merits.” Haver v. Coats, 491 S.W.3d 877, 881 (Tex. App.—

Houston [14th Dist.] 2016, no pet.).




                                            7
      B.     Foster’s brief includes contentions regarding why the Law Firm’s
             amended no-evidence motion for summary judgment violated the
             provisions of Texas Rule of Civil Procedure 166a(i).

      Though buried deeply within the verbiage of her brief, Foster targets

deficiencies in the Law Firm’s amended no-evidence motion for summary judgment.

She highlights that a party seeking summary judgment on an affirmative defense

carries the burden of establishing that defense as a matter of law. She concludes her

argument by highlighting that she sued the Law Firm for acts outside its role as

counsel for the lienholder and servicer and that the Law Firm attempted to shift the

burden of proof to her on its own affirmative defense:

      Conclusionary averments that [the Law Firm’s] “alleged failure to
      respond to a demand from [Foster] to verify the debt” did not prove
      that [the Law Firm had] complied with the Texas Debt Collection
      Practice[s] Act when [she] did not sign the [p]romissory [n]ote or that
      [the Law Firm] complied with [Section] 51.002(d) by proving that they
      “serve[d] a debtor in default under a deed of trust” as required by the
      plain meaning of Tex. Prop. Code [Ann. Section] 51.002(d). Rule 166a(i)
      does not authorize general no-evidence challenges or conclusory
      motions. Cmty. Health Sys. Prof’l Servs. Corp. v. Hansen, 525 S.W.3d 671,
      695 (Tex. 2017) (citing Tex. R. Civ. P. 166a(i); Timpte Indus., Inc. v. Gish,
      286 S.W.3d 306, 310 (Tex. 2009)). [The Law Firm] cannot shift [its]
      burden to prove [its] affirmative defense of attorney immunity by simply
      claiming that Foster “has not ple[aded] any facts to show that [the Law
      Firm] was acting outside its capacity as foreclosure counsel for the other
      defendants.”[1] [Footnotes omitted.]


      1
       Foster’s issues on appeal do not specifically mention the technical failings of
the Law Firm’s no-evidence motion, but as noted above, she raises various attacks on
the propriety of the Law Firm’s use of a no-evidence motion for summary judgment.
Based on the specific argument that we quoted from her brief, we conclude that the
argument attacking the form of the motion is embraced by the issues that she raises
and that it is a subsidiary issue fairly raised by her statement of issues. See Tex. R.

                                           8
      C.     The strictures governing a no-evidence motion for summary
             judgment state that the motion can challenge only claims and
             defenses for which an adverse party has the burden of proof.

      Texas Rule of Civil Procedure 166a(i) controls the form of a no-evidence

motion for summary judgment. Tex. R. Civ. P. 166a(i). The rule permits a party to

move for summary judgment “on the ground that there is no evidence of one or more

essential elements of a claim or defense on which an adverse party would have the

burden of proof at trial.” Id. The rule continues with a strict requirement that the

motion “must state the elements as to which there is no evidence.” Id. Rule 166a’s

comment, which speaks to the form of a no-evidence motion, is equally strict; the

comment provides that a no-evidence motion “must be specific in challenging the

evidentiary support for an element of a claim or defense” and that the rule “does not

authorize conclusory motions or general no-evidence challenges to an opponent’s

case.” Tex. R. Civ. P. 166a(i) cmt. (West 1997).

      As Justice Brett Busby explained while he served on the Fourteenth Court of

Appeals, the text of Rule 166a(i) means that “a defendant cannot use a no-evidence

motion for summary judgment to establish an affirmative defense.”            Haver, 491

S.W.3d at 881. The court in Haver detailed the basis for its holding as follows:

      This result[—that a party cannot use a no-evidence motion for summary
      judgment to establish its own affirmative defense—]follows from the
      plain language of Rule 166a(i), which provides that a no-evidence motion
      can only be used to establish the inapplicability of a “defense on which

App. P. 38.1(f) (“The statement of an issue or point will be treated as covering every
subsidiary issue that is fairly included.”).

                                           9
      an adverse party would have the burden of proof at trial[.]” [Emphasis
      added.] Although a plaintiff may move for no-evidence summary
      judgment on the ground that there is no evidence of one or more
      essential elements of an affirmative defense that the defendant alleged
      and has the burden to prove, a defendant must file a traditional motion
      for summary judgment if it wishes to establish each element of that
      defense as a matter of law. See FDIC v. Lenk, 361 S.W.3d 602, 609 (Tex.
      2012) (“‘When a defendant moves for summary judgment based on an
      affirmative defense, . . . the defendant, as movant, bears the burden of
      proving each essential element of that defense.’” (quoting Ryland Grp.,
      Inc. v. Hood, 924 S.W.2d 120, 121 (Tex. 1996) (per curiam))).
Id. at 881–82.

      Attorney immunity is an affirmative defense, which the attorney carries the

burden of proving. Cantey Hanger, LLP v. Byrd, 467 S.W.3d 477, 481 (Tex. 2015)

(“Attorney immunity is an affirmative defense. Therefore, to be entitled to summary

judgment, [appellant] must have proven that there was no genuine issue of material

fact as to whether its conduct was protected by the attorney-immunity doctrine and

that it was entitled to judgment as a matter of law.” (citation omitted)).

      Also, a summary-judgment motion does not lose its no-evidence character

simply because a party attaches evidence to what is clearly intended as a no-evidence

motion. As the Texas Supreme Court has held, “if a motion brought solely under

subsection (i) [of Rule 166a] attaches evidence, that evidence should not be

considered unless it creates a fact question, but such a motion should not be

disregarded or treated as a motion under subsection (a) or (b) [of Rule 166a].” Binur v.

Jacobo, 135 S.W.3d 646, 650–51 (Tex. 2004).




                                            10
      D.     The Law Firm’s no-evidence motion improperly sought summary
             judgment on an affirmative defense for which it carried the burden
             of proof, and even if it could assert that defense in a no-evidence
             motion, that defense did not immunize the Law Firm from the full
             extent of Foster’s claims.

      The Law Firm’s amended motion for summary judgment fails as a no-evidence

motion because the motion seeks summary judgment on an issue for which it carries

the burden of proof, and even if the Law Firm could justify that use of a no-evidence

motion, immunity is not a defense to all of the claims that Foster made. Because we

resolve this appeal purely on a procedural basis, our resolution of this appeal does not

offer any opinion about the merits of Foster’s claims.

      Again, the Law Firm’s amended no-evidence motion’s first ground is as

follows:

      A. {No[-]Evidence Ground.} [Foster] asserts no cause of action
      [that] applies to [the Law Firm] outside of its role as foreclosure
      counsel.

             1. {No[-]Evidence Ground.}        [The Law Firm] is shielded by
             attorney immunity.

In discussing this ground, the Law Firm’s brief appears to recognize that the

procedural vehicle of a no-evidence motion for summary judgment is mismatched to

a party’s effort to establish its own affirmative defense. The Law Firm’s effort to use

a no-evidence motion for this purpose, in and of itself, warrants reversal of this case.

See Haver, 481 S.W.3d at 883 (“Here, for reasons not disclosed in the record,

appellants filed only a no-evidence motion for summary judgment on their affirmative


                                          11
defense of qualified immunity.       This motion was not an appropriate procedural

vehicle for establishing their affirmative defense without a trial.”).

       Nor are we persuaded by the Law Firm’s argument that the special

circumstances of this case warrant the mismatch of a no-evidence summary-judgment

motion raising the party’s own affirmative defense.          The Law Firm argues that

because Foster pleaded her way into the defense, the Law Firm could use a no-

evidence motion to place the burden on Foster to raise a fact issue regarding why the

defense should not apply. The Law Firm’s argument for this use of a no-evidence

motion is as follows:

       [Foster’s] pleading that [the Law Firm’s] conduct as counsel for [the
       mortgagee and its servicer] gave . . . rise to her claims is a sufficient
       factual basis to support a conclusion that [the Law Firm’s] conduct was
       protected by attorney immunity. See Bethel v. Quilling, 595 S.W.3d 651,
       656 (Tex. 2020) (holding that trial court could consider Rule 91a motion
       to dismiss based on attorney immunity where plaintiff plead[ed] that
       defendant-lawyer’s conduct as opposing counsel form[ed] the factual
       basis of his claims). Once it was established in [Foster’s] pleading that
       [the Law Firm] was entitled to the defense of attorney immunity, the
       burden of proof shifted to [Foster] to present facts that would show that
       [the Law Firm’s] conduct was outside the protections of attorney
       immunity. See id. . . . ; Troice v. Greenberg Traurig, LLP, 921 F.3d 501,
       5[0]5–06 (5th Cir. 2019); see also Aliazarov v. Joiner, No. 05-00-01593-CV,
       [2001 WL 1256439, at *2] (Tex. App.—Dallas Oct. 22, 2001, no pet.)
       [(not designated for publication)] (where plaintiff’s pleading established
       defendant’s right to sovereign immunity, defendant could properly
       compel plaintiff under Rule 166a(i) to produce evidence of an exception
       to the defense) ([citing] Guillen v. City of San Antonio, 13 S.W.3d 428, 432
       (Tex. App.—San Antonio 2000, pet. denied)). It is within this shifted
       burden of proof where [the Law Firm] brought its no-evidence motion
       for summary judgment under Rule 166a(i). [Record citations omitted.]



                                            12
Even if we accepted the premise of this argument that the Law Firm could shift the

burden of proof to Foster, the argument has a fundamental flaw in its premise that

attorney immunity, even if properly raised in a no-evidence motion, would be a

defense to all of the claims that Foster asserted.

      The amended no-evidence motion itself made clear that the Law Firm took the

position that attorney immunity was a full protection from Foster’s claims:

      [Foster] has not ple[aded] any facts to show that [the Law Firm] was
      acting outside its capacity as foreclosure counsel for the other
      defendants. Accordingly, [Foster’s] claims against [the Law Firm] have
      no basis in law because [the Law Firm] was acting at all times as
      foreclosure counsel and is immune from suit under the doctrine of
      attorney immunity.

The motion’s and the argument’s premise ignores that claims made by Foster,

specifically her claims under the TDCPA, are not predicated on the Law Firm’s

status as the legal counsel for the lienholder and the servicer. Instead, that claim

is predicated on the Law Firm’s status as a debt collector with statutory duties

running to the person from whom it is attempting to collect the debt. As a

federal court has explained, the TDCPA imposes duties on a debt collector as

follows:

      “The TDCPA prohibits debt collectors from using various forms of
      threatening, coercive, harassing[,] or abusive conduct to collect debts
      from consumers.” Merryman v. JPMorgan Chase & Co., No. 3:12-CV-
      2156-MBH, 2012 WL 5409735, at *4 (N.D. Tex. Oct. 12, 2012), rec.
      adopted, 2012 WL 5409749 (N.D. Tex. Nov. 5, 2012). The Act defines
      “debt collector,” in relevant part, as “a person who directly or indirectly
      engages in debt collection.” Tex. Fin. Code Ann. § 392.001(6) (West
      2006). “Debt collection” is defined as “an action, conduct, or practice in

                                            13
      collecting, or in soliciting for collection[] consumer debts that are due or
      alleged to be due a creditor.” Id. § 392.001(5). Debt collection can
      include “actions taken in foreclosing real property.” Sanghera v. Wells
      Fargo Bank, N.A., No. 3:10-CV-2414-B, 2012 WL 555155, at *7 (N.D.
      Tex. Feb. 21, 2012) (citation omitted); Swim v. Bank of Am., No. 3:11-CV-
      1240-M, 2012 WL 170758, at *5 (N.D. Tex. Jan. 20, 2012). Defendants’
      foreclosure may therefore fall within the purview of the TDCPA. See
      Sanghera, 2012 WL 555155, at *7.

Lombardi v. Bank of Am., No. 3:13-cv-1464-O, 2014 WL 988541, at *13 (N.D. Tex.

Mar. 13, 2014) (order accepting findings and recommendation of the United States

Magistrate Judge). Thus, the Law Firm’s immunity argument and Foster’s TDCPA

claims are like ships passing in the night: they may cross paths and exchange signals

with each other, but they fail to connect in a procedurally dispositive manner. The

Law Firm is not sued in its capacity as counsel for the lienholder and servicer but in a

separate capacity as a debt collector, for which the defense of attorney immunity has

no application because debt-collector status involves duties running directly from the

Law Firm to Foster.

      The motion is also deficient in another way. The argument section of the

amended no-evidence motion lists the elements of a TDCPA claim, and the extent of

its argument is as follows:

      [Foster] cannot show that a wrongful act was committed nor that the
      wrongful act resulted in injury to [her]. This failure is based upon
      [Foster’s] prior unsuccessful attempts to invalidate the lien on her
      Property. Two courts have roundly rejected her contention that the
      Deed of Trust on her Property was invalid. [Foster’s] basis for a
      TDC[P]A violation . . . entails allegations that [the Law Firm]
      misrepresented the character, extent, or amount of the consumer debt.
      In other words, [the Law Firm] allegedly misrepresented that the Deed

                                          14
      of Trust created a valid lien, which [Foster] disputes. However, the
      District Court for the Northern District of Texas dismissed with
      prejudice [Foster’s] attempt to invalidate the Deed of Trust, and said
      dismissal was affirmed by the Fifth Circuit Court of Appeals.
      Accordingly, [Foster] has provided insufficient evidence to show a
      wrongful action committed by [the Law Firm] under the TDC[P]A.
      [Exhibit and record citations omitted.]

      This argument characterizes Foster’s TDCPA claim and then, at best,

challenges Foster to produce evidence with respect to the claim as the Law Firm

characterized it. But that characterization ignores the full extent of Foster’s TDCPA

claims and does not challenge her claim that the Law Firm violated Section 392.202 of

the TDCPA by responding to and stopping collection efforts when Foster requested

verification of the debt. See Tex. Fin. Code Ann. § 392.202 (dealing with correction of

third-party debt collector’s files). The motion does not challenge Foster to produce

evidence of the elements of this claim.

      Admittedly, a party may challenge a distinct factual theory when the motion ties

that factual theory to a particular element of a claim or defense. Horton v. Stovall,

No. 05-16-00744-CV, 2020 WL 7640042, at *16 (Tex. App.—Dallas Dec. 23, 2020,

no pet.) (mem. op. on remand). The Law Firm does not invoke that rule by arguing

that Foster’s claims should be fragmented into different factual categories nor by

arguing that it should receive a summary judgment on a subset of Foster’s TDCPA

claims. The Law Firm’s no-evidence summary-judgment motion sought to obtain a

judgment denying Foster’s TDCPA claims in total, and under the ground it stated, the



                                          15
Law Firm was not entitled to that judgment because its motion failed to attack the full

extent of those claims.

      Further, the argument attacking Foster’s TDCPA claims appears to subtly raise

the issue of collateral estoppel, i.e., a court has resolved a question central to Foster’s

claim adversely to her. See In re Estate of Howard, 543 S.W.3d 397, 401 (Tex. App.—

Houston [14th Dist.] 2018, pet. denied) (“The doctrine of issue preclusion, also

known as collateral estoppel, precludes relitigating issues decided in a previous action

even though a later action is based on a different claim.”). But issue preclusion is also

an affirmative defense, which the Law Firm carried the burden on and which should

have been raised by a traditional—rather than a no-evidence—motion for summary

judgment. See Bridgestone Lakes Cmty. Improvement Ass’n v. Bridgestone Lakes Dev. Co., 489

S.W.3d 118, 127 (Tex. App.—Houston [14th Dist.] 2016, pet. denied) (“Because

collateral estoppel [issue preclusion] is an affirmative defense, the Defendants had the

burden of proving its applicability, and they were required to do so on traditional

grounds.”). To its motion, the Law Firm attached prior judicial opinions as evidence

that the issues that Foster raised in her suit against the Law Firm had been decided

adversely to her. But as we have noted, a motion clearly denominated a no-evidence

motion—as was the Law Firm’s motion—is not transformed into a traditional

motion merely because it has evidence attached to it. See Binur, 135 S.W.3d at 650–

51.



                                            16
      Next, the Law Firm’s argument that Foster pleaded her way into the immunity

defense is not enunciated in the amended no-evidence motion. As noted, a summary-

judgment motion must stand or fall on its own merits, and we cannot read between

the lines to discern its grounds. Haver, 491 S.W.3d at 881. As presented to the trial

court, the Law Firm’s amended motion simply states that it is based on the defense of

immunity; it does not state a ground or offer an explanation for why Foster had the

obligation to, in essence, disprove the Law Firm’s affirmative defense.

      Finally, regarding the Law Firm’s effort to use a no-evidence motion as a

vehicle to raise its own affirmative defense, we are unsure how far the supreme court’s

ruling in Bethel—which dealt with attorney immunity in the context of a Rule 91a

motion to dismiss—can be stretched to apply to the different procedural context of a

Rule 166a(i) motion for summary judgment. Bethel’s holding did not involve or

mention summary-judgment practice. See 595 S.W.3d at 656. But we do not reach

the question of whether a carefully tailored no-evidence motion may raise the issue

that a party pleaded its way into the defense of attorney immunity and thus bore the

burden to raise a fact issue regarding why the defense did not apply. The Law Firm’s

amended no-evidence motion was not tailored to raise that argument or to state that

ground. We therefore sustain the argument, fairly subsumed within Foster’s issues,

that attacks the form of the Law Firm’s no-evidence motion. Because this argument

is dispositive of the appeal, we need not address Foster’s remaining arguments. See

Tex. R. App. P. 47.1.

                                          17
                                  IV. Conclusion

      Having sustained Foster’s attack on the defective form of the Law Firm’s no-

evidence motion, which is dispositive of her appeal, we reverse the trial court’s grant

of summary judgment and remand this case to the trial court.

                                                     /s/ Dabney Bassel

                                                     Dabney Bassel
                                                     Justice

Delivered: March 25, 2021




                                          18